DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2014/0276065 to He et al. in view of U. S. Publication No. 2011/0160586 to Li et al.
Regarding Claim 1, He teaches a system, comprising: an intravascular ultrasound (IVUS) imaging catheter configured to acquire IVUS image data of a blood vessel of a patient (abstract; para 010 and 012 teaches a in ivus catheter in a blood vessel for imaging); a processor in communication with the IVUS imaging catheter and configured to: receive the IVUS image data from the IVUS imaging catheter, wherein the IVUS image data is associated with different frequencies of ultrasound emissions (para 041 and 073 teaches multiple frequency ultrasonic emission); determine, using the IVUS image data, a plurality of structural characteristics of tissue forming a wall of 
He does not expressly teach generate a visual representation of the blood vessel based on determining the plurality of structural characteristics; and output the visual representation to a monitor in communication with the processor.
Li teaches generate a visual representation of the blood vessel based on determining the plurality of structural characteristics (figs. 8 and 10-12 teaches visual representation of the blood vessel); and output the visual representation to a monitor in communication with the processor (figs. 8 and 10-12 teaches displaying a visual representation of the blood vessel).
It would be obvious to one of ordinary skill in the art at the time of filing to modify he with a visual representation of the vessel as taught by Li, since such a setup would result in assisting the user with imaging the blood vessel.
Regarding Claim 2, He teaches that the blood vessel is a peripheral blood vessel (para 058 teaches a blood vessel wall).  
Regarding Claim 6, Li teaches that the visual representation comprises color indications of determined positions of at least one of a blood-tissue boundary, a media-adventitia boundary, or stent strut locations (figs. 8 and 10-12 teaches displaying a visual representation of the blood vessel; furthermore the colors are not defined and black, white and grey are different colors).  
Regarding Claim 7, Li teaches that the visual representation comprises a cross-sectional representation of the blood vessel (figs. 8 and 10-12 teaches displaying a visual representation of the blood vessel).  
Regarding Claim 8, Li teaches that the visual representation comprises a longitudinal representation of the blood vessel (figs. 4-6 teaches a longitudinal view of the blood vessel).  

Allowable Subject Matter
Claims 3-5 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record are U. S. Publication No. 2014/0276065 to He et .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793